Citation Nr: 1807822	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-00 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability

2.  Entitlement to a rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jill W. Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel

INTRODUCTION

The Veteran served active duty in the U.S. Marine Corps from February 1970 to November 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to a rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD) with major depressive disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a December 2017 written statement, the Veteran withdrew his appeal for entitlement to service connection for a back disability.


CONCLUSION OF LAW

The issue of entitlement to service connection for a back disability has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

In a December 2017 correspondence, the Veteran's representative withdrew his pending claim of entitlement to service connection for a back disability.  The representative conferred with the Veteran and the Veteran agreed that it was in his best interest and the best interest of administrative economy to withdraw the appeal.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.                        38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran (via his representative) has effectively withdrawn his appeal for entitlement to service connection for a back disability.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue.  The appeal from the denial of entitlement to service connection for a back disability must be dismissed.  38 U.S.C. § 7105 (2017).


ORDER

The appeal of the issue of entitlement to service connection for a back disability is dismissed.


REMAND

VA Examination for PTSD and TDIU

In July 2016, the Veteran filed a notice of disagreement (NOD) with the June 2016 rating decision, which denied the Veteran's claim for TDIU and denied an increase rating for his service-connected PTSD.  In the Veteran's July 2016 NOD, he specifically indicated that he was appealing the June 2016 rating decision concerning PTSD and TDIU.  
Manlincon

In an October 2016 appeal process request letter, the Veteran elected the decision review officer (DRO) process in lieu of the traditional appeals process.  To date, there has been no indication of a decision by the DRO or any correspondence to the Veteran providing an update to his pending appeal for PTSD and TDIU.  As the issue has not been resolved through the DRO process and no statement of the case (SOC) has been issued, a remand for issuance of an SOC under Manlincon is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC on the issues numbered two and three (2 & 3) on the title page.  Only if the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on an issue, should it be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


